Citation Nr: 1519919	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to April 4, 2011 for a 30 percent evaluation for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1984 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge in March 2014.  


FINDINGS OF FACT

1. The RO granted service connection for PFB in a December 2001 rating decision.  The RO mailed the rating decision to the Veteran's address then of record.  The Veteran did not appeal that decision, and it is final.

2. VA received the Veteran's application to increase his PFB evaluation in April 2011.


CONCLUSION OF LAW

The criteria for an effective date for a 30 percent evaluation for PFB earlier than April 4, 2011 are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Request for an earlier effective date is a downstream issue from the grant of the benefit sought.  Once service connection is granted and a Notice of Disagreement is filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran had VA Travel Board Hearing in March 2014 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officers' two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of these hearings related to the hearing officers' duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

VA has completed all necessary development.  

Earlier Effective Date Claim

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a). If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c). 

Factual Background

The Veteran filed his first VA disability compensation claim in December 1998.  He provided VA a mailing address in Tacoma, Washington.  He appointed the American Legion as his representative.  VA granted him a 30 percent evaluation for conditions unrelated to the present appeal in a February 1999 rating decision.  His award included dependency benefits paid for C.B. and the Veteran's two children.  

The Veteran submitted an initial claim for service connection for PFB in November 2000.  The Veteran's claim form included a new Tacoma mailing address.  VA updated its records immediately, as reflected in correspondence from December 2000 and September 2001.

VA examined the Veteran in November 2001.  The RO granted the Veteran's claim, assigning him a noncompensable rating in a December 5, 2001 rating decision.  The RO notified the Veteran of its decision in a December 13, 2001 letter.  The Veteran testified he never received this letter because did not reside at the address then of record because of a restraining order C.B. had filed against him.  March 2014 transcript at p. 4.  The Veteran did not appeal the decision.

The claims folder reveals the State of Washington (State) tried the Veteran in a criminal proceeding in December 2001.  The State incarcerated him in January 2002.

In March 2002, C.B. notified VA that the Veteran was incarcerated, the date and expected duration of the incarceration, and where the Veteran's two minor children resided.  However, C.B. did not notify VA of what governmental entity incarcerated the Veteran or the location of the incarceration.  

In November 2004, the Social Security Administration (SSA) notified VA where the Veteran was incarcerated and the date his incarceration began.

In March 2005, VA notified the Veteran by letter at the Pierce County Department of Corrections that VA proposed to reduce his disability benefits pursuant to 38 C.F.R. § 6.555.  In July 2005, VA reduced the benefits.

In March 2006, the Veteran notified VA that his incarceration site had changed.  This is the first time - four years after the State incarcerated him - the Veteran notified VA of his incarceration.  He provided his new address at the Stafford Creek Corrections Center.

In February 2007, the Veteran selected Disabled American Veterans (DAV) as his representative.  

In March 2011, the State released the Veteran.  

In April 2011, DAV submitted his claim for an "increased evaluation" for his PFB.  

In June 2011, the Veteran selected Veterans of Foreign Wars of the United States
as his representative.  

In April 2012, VA increased his PFB valuation to 30 percent, effective April 2011.

Merits Analysis

The Veteran contends that a date earlier than April 4, 2011 should be established for the 30 percent evaluation for PFB.  Specifically, he argues he did not receive notice of the initial grant of service connection for PFB in 2001, and by extension could not appeal the noncompensable rating, because he did not reside at the address then of record.  The Board denies his appeal.

The record shows that VA sent notice of the 2001 decision to the address then of record and there is no evidence suggesting that it was returned as undeliverable.  Indeed, C.B.'s March 2002 letter to VA suggests VA's December 2001 letter was delivered.  She updated VA about the status of the Veteran's dependents, as VA expressly requested in the letter.  

While C.B.'s letter informed VA the Veteran's was incarcerated, she did not notify VA of what governmental entity incarcerated the Veteran or the location of the incarceration.  Absent additional information, C.B.'s letter did not impose a duty on VA to investigate the logistics of the Veteran's incarceration. 

Moreover, the Veteran testified that "VA would not have been aware" that the restraining order C.B. had against him required him to reside somewhere other than the address of record.  March 2014 transcript at p. 7.  

The Veteran has not provided any evidence that VA knew, or should have known, that he did not reside at his address of record in December 2001.  Additionally, he or his then-representative, the American Legion, could have notified VA of his incarceration prior to SSA notifying VA in 2004, but they did not.  

Accordingly, the December 2001 rating decision is final.  April 4, 2011, the date of receipt of the increased rating claim, is thus the proper effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).  An earlier effective date is not warranted.


ORDER

Entitlement to an effective date prior to April 4, 2011 for a 30 percent evaluation for PFB is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


